Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-1-2002

PA Power Co v. Local Union 272
Precedential or Non-Precedential:

Docket 1-2116




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"PA Power Co v. Local Union 272" (2002). 2002 Decisions. Paper 84.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/84


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed February 1, 2002

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 01-2116

PENNSYLVANIA POWER COMPANY,
       Appellant

v.

LOCAL UNION NO. 272 OF THE INTERNATIONAL
BROTHERHOOD OF ELECTRICAL WORKERS, AFL-CIO

Appeal from the United States District Court
For the Western District of Pennsylvania
D.C. Civil No. 00-cv-01735
District Judge: Honorable Gary L. Lancaster

Argued: October 17, 2001

Before: ALITO, BARRY and ROSENN, Circuit Judges

ORDER AMENDING OPINION

IT IS ORDERED that the slip opinion in the above case,
filed on December 21, 2001, be amended as follows:

Insert the following sentence after the first sentence of
the second full paragraph on page 11:

       "In directing that the award be vacated, we do not
       preclude the Union from applying to the District Court
       for a remand of the proceedings to the arbitrator."
       By the Court,

       /s/ Maryanne Trump Barry
       Circuit Judge

Date: February 1, 2002

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                                  2